Appeal by defendant, as limited by his motion, from four sentences of the Supreme Court, Kings County (Hayes, J.), all imposed October 21, 1983.
Sentences reversed, on the law, and matter remitted to the Supreme Court, Kings County, for resentencing in accordance herewith.
We have reviewed the record and find no merit to defendant’s contention that his bargained-for sentences were harsh and excessive (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). However, where a defendant is convicted on more than one count of a multiple count indictment, the court must pronounce sentence on each count upon which he was convicted (CPL 380.20; see, People v Richard H., 101 AD2d 867; People v Charles, 98 AD2d 780). Since that was not done here, defendant must be resentenced. We also note that defendant should have been adjudicated a second violent felony offender (Penal Law § 70.04 [1]). Mollen, P. J., Lazer, O’Con-nor and Niehoff, JJ., concur.